Citation Nr: 0212664	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  95-37 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

(As to the issues of entitlement to service connection for 
shoulder and back disorders, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).)


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active military duty from October 1969 
to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination Montgomery 
Department of Veterans Affairs Regional Office (RO) which 
originally denied service connection for PTSD.  

In August 1998, the Board denied service connection for PTSD.  

Thereafter, the veteran perfected his appeal to the United 
States Court of Appeals for Veterans Claims (Court).

On February 15, 2000, the Court reversed and remanded the 
issue of entitlement to service connection for PTSD to the 
Board.  

As to the issues of entitlement to service connection for 
shoulder and back disorders, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).


FINDINGS OF FACT

1.  Prior to the Court's reversal on February 15, 2000, of 
the prior Board decision denying service connection for PTSD, 
the RO in a February 11, 2000, rating determination, granted 
service connection for PTSD.  

2.  Subsequent to the Court's initial reversal, the RO has 
continued the grant of service connection, thus constituting 
a full grant of the benefit sought on appeal in relation to 
the Board's initial denial.



CONCLUSION OF LAW

The appeal is dismissed due to the absence of a controversy 
at issue.  38 U.S.C.A. § 7105 (West 1991); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1998, the Board denied entitlement to service 
connection for PTSD.  

The veteran subsequently appealed this issue to the United 
States Court of Appeals for Veterans Claims (CAVC).

Subsequent to the Board denial, the RO granted service 
connection for PTSD in a February 11, 2000, rating 
determination.  

On February 15, 2000, the Court reversed and remanded the 
Board's prior denial on the issue of service connection for 
PTSD.  

Subsequent to the action of the Court, the RO has continued 
the grant of service connection.

As the veteran initially sought service connection for PTSD, 
and as the RO granted service connection for PTSD prior to 
the Court's reversal of the Board's previous denial, and then 
continued the grant of service connection for PTSD subsequent 
to the Court's order, this is considered to be a full grant 
of the benefits sought on appeal relating to PTSD.  Grantham 
v. Brown, 114 F.3d 1156 (Fed Cir. 1997).

It is a well-established judicial precedent that when there 
is no case or controversy, or when a once live case or 
controversy becomes moot, the Court lacks jurisdiction.  See 
Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).

Inasmuch as the appellant has not voiced any disagreement 
with respect to the initial rating that was assigned by the 
RO, there is no "controversy" or "issue" currently before the 
Board as the claim for service connection for PTSD has been 
resolved entirely in the appellant's favor.  See Shoen v. 
Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy 
must exist in order to obtain appellate review).  
Consequently, the current appeal must be dismissed.  
38 U.S.C.A. § 7105 (West 1991).


ORDER

The issue of entitlement to service connection for PTSD is 
dismissed.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

